Technical defenses and defenses on the merits can better be presented on fuller pleadings than answer to rule to show cause. *106The inquiry on application for injunction pendente lite is as to the probability of a right in the plaintiff, probability of its violation by the defendant on the pleadings and affidavits and the balance of convenience. It seems to the court, therefore, that an injunction pendente lite should issue upon the plaintiffs making bond in whatever sum will cover the probable costs and damage to its customers in case of judgment adverse to plaintiff, recoverable on petitions in this case, reserving all other questions for the hearing. Indianapolis Gas Co. v. Indianapolis, 82 Fed. 245; West India & P. Teleg. Co. v. Benedicto, 10 Porto Rico Fed. Rep. 444, as affirmed.
It is so ordered.